Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record teach a system and method wherein a dynamic interference monitor and response module continuously monitors the performance of running jobs and determines if the resource contention causes excessive performance degradation. If the performance degradation of a process exceeds certain threshold, the processes of one or more active jobs are killed because of contention, the job will be rescheduled. Li et al., (U.S. Patent number 9,135,741) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a system and a method of monitoring job execution comprising a processor determines whether processing a data instance associated with a cluster processing job satisfies a watchdog criterion, the watchdog criterion comprises a first time limit exceeded for processing the data instance, a second time limit exceeded for processing the last N data instances, wherein N corresponds to a predetermined number of data instances of the second time limit, a first output limit exceeded for processing the data instance, and/or a second output limit exceeded for processing the last M data instances, the M corresponds to a predetermined number of data instances for the second output limit, and the processing of the data instance is killed upon determination that the processing of the data instance satisfies the watchdog criterion. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of monitoring job executions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADEEM IQBAL/Primary Examiner, Art Unit 2114